DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-21 and 23-38 are pending.

Response to Arguments
The rejections of claims 1, 5, 15, 16, 17, 18, 34, 36 and 37 under 35 USC 112(b) have been withdrawn due to applicant’s amendment to the claims.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

     Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 03/23/2021.

The application has been amended as follows:
1.		(Currently Amended) A hand-held signing device (SD) comprising: 
memory; and 
a microprocessor for signing a physical paper document, the SD being arranged for generating by the SD and applying by the SD a unique code (UC) on the physical paper document, wherein the applying of the UC is by physically stamping the unique code (UC) on the physical paper document, and the generating of the UC comprises cryptographic techniques, and wherein the UC being logically associated to data located in a Uniform Resource Locator (URL) associated to the UC, the URL formed by the signing device.

2.		(Canceled)

3.		(Canceled)

4.		(Previously Amended) The signing device (SD) of claim 1, wherein the unique code (UC) is an electronic signature possibly further secured or implemented by a digital signature.

5.		(Currently amended) The signing device (SD) of claim 1, wherein the data associated with the UC is in form of a paper document and/or information located on a cloud based web page.

6.		(Currently amended) The signing device (SD) of claim 1, wherein access to at least some of the data in the URL is restricted.

7.		(Original) The signing device (SD) of claim 6, wherein applying the unique code (UC) is generally by a stamping and/or an encoding action that is applied to the paper document.

8.		(Original) The signing device (SD) of claim 1, and being configured to permit forming a unique code (UC) only to an authorized user (AU) of the SD.

9.		(Original) The signing device (SD) of claim 8, and being configured to perform an identification process to determine that a person handling the SD is the authorized user (AU) of the SD.  

10.		(Original) The signing device (SD) of claim 9, wherein the identification process is a biometric identification process.

11.		(Original) The signing device (SD) of claim 10, wherein the biometric identification process is at least one of: voice analysis, retinal or iris analysis, face analysis, fingerprint.

12.		(Original) The signing device (SD) of claim 11, wherein the identification process is performed on a device in communication with the SD.

13.		(Original) The signing device (SD) of claim 11, wherein the identification process is performed on the SD.

14.		(Original) The signing device (SD) of claim 11, wherein the authorized user (AU) is at a different location to the SD.

15.		(Currently amended) The signing device (SD) of claim 1, wherein the applying of at least part of the unique code (UC) on the paper document utilizes visible markings under normal daylight conditions.

16.		(Currently amended) The signing device (SD) of claim 1, wherein the applying of at least part of the unique code (UC) on the paper document utilizes invisible markings under normal daylight conditions.

17.		(Currently Amended) A method of signing a physical paper document comprising the steps of:
	providing a hand-held signing device (SD), 
	using the SD to generate and apply a unique code (UC) on the physical paper document by physically stamping the UC on the physical paper document, wherein 
	the unique code (UC) comprises information of at least part of the paper document being signed and the generating of the UC comprises cryptographic techniques, and
	the method further comprises a step of forming a Uniform Resource Locator (URL) where data logically associated to the UC is located.

18.		(Currently Amended) The method of claim 17 and comprising a step of gathering the data and the unique code (UC) is made of and/or comprises at least some of the gathered data.

19.		(Original) The method of claim 18, wherein applying the unique code (UC) is only by an authorized user (AU) of the SD.

20.		(Currently Amended) The method of claim 19, wherein the gathered data is at least one of: GPS location, WIFI, WIFI location, carrier, carrier location, IMEI, email of the AU and/or of devices associated to the AU.

21.		(Currently Amended) The method of claim 20, wherein the gathered data is stored by the signing device (SD) on a microprocessor and/or memory comprised in the SD.

22.		(Canceled)

23.		(Currently Amended) The method of claim 17, wherein the information of the at least part of the paper document is a zip image of at least part of the paper document and/or a hash of at least part of the paper document.

24.		(Currently Amended) The method of claim 17, wherein forming the unique code (UC) comprises cryptographic hash functions.

25.		(Original) The method of claim 17, wherein the URL is randomly formed.

26.		(Original) The method of claim 17, wherein the signing device (SD) being configured for use in different signing events (EV’s), and in each signing event (EV) the SD being to form one or more unique codes (UC’s) and all unique codes (UC’s) of a certain signing event (EV) are identical.

27.		(Original) The method of claim 26, wherein unique codes (UC’s) of different signing events (EV’s) are different.

28.		(Original) The method of claim 27, wherein each signing event (EV) has one URL.

29.		(Currently amended) The method of claim 17, and being configured for use in an offline mode of operation in which information(s) and/or data relating to operation of the signing device (SD) is/are locally stored on the SD.

30.		(Currently amended) The method of claim 29 and being configured for use also in an online mode of operation where the SD comprises communication with external devices/means, and at least some of the information(s) and/or data stored on the SD during the offline mode of operation is/are configured to be uploaded to the external devices/means during the online mode of operation.

31.		(Original) The method of claim 30, wherein the external devices/means comprises the internet.

32.		(Original) The method of claim 17 and being configured for a remote signing procedure by an authorized user (AU) of the SD that is located remotely to where that the SD is located.

33.		(Original) The method of claim 32, wherein the remote signing procedure comprises sending at least one image of the paper document to be signed to the authorized user (AU).

34.		(Currently amended) The method of claim 33, wherein the remote signing procedure comprises identifying the authorized user (AU) by biometric identification. 

35.		(Original) The method of claim 34, wherein the identification is performed on a dedicated software associated to the SD.

36.		(Currently amended) The method of claim 17, wherein the applying of paper document utilizes visible markings under normal daylight conditions.

37.		(Currently amended) The method of claim 17, wherein the applying of at least part of the unique code (UC) on the paper document utilizes invisible markings under normal daylight conditions.

38.		(New) A method of signing a physical paper document comprising the steps of:
	providing a hand-held signing device (SD), 

	the generating of the UC comprises cryptographic techniques, and
	the method further comprises a step of forming a Uniform Resource Locator (URL) where data logically associated to the UC is located, and wherein 
	the signing device (SD) being configured for use in different signing events (EV’s), and in each signing event (EV) the SD being to form one or more unique codes (UC’s) and all unique codes (UC’s) of a certain signing event (EV) are identical.

				       Allowable Subject Matter
Claims 1, 4-21 and 23-38 are allowed.

Reason for allowance
The invention defined in claims 1, 1 7 and 38 are not suggested by the prior art of record. 
The prior art of record (in particular, Bleumer; Gerrit US 20090119219 A1, Hajji; Hassan et al. US 20180005200 A1, Hougaard, Todd R. et al. US 20050138382 A1, Moore; Reese et al. US 20170264608 A1, Fraser; Jay et al. US 8171567 B1, HNATIO; John H. US 20120123822 A1, Ford; Christopher Todd et al. US 20170041296 A1, Bishop; Charles US 20180009250 A1, DeYoung; Dennis C. et al. US 20060265590 A1, Faber; Ernst US 20150144015 A1 and UENISHI; Masutomo et al. US 20180107296 A1) singly or in combination does not disclose, with respect to independent claim 1 “A hand-held signing device (SD) comprising: 
memory; and 
a microprocessor for signing a physical paper document, the SD being arranged for generating by the SD and applying by the SD a unique code (UC) on the physical paper document, wherein the applying of the UC is by physically stamping the unique code (UC) on the physical paper document, and the generating of the UC comprises cryptographic techniques, and wherein the UC being logically associated to data located in a Uniform Resource Locator (URL) associated to the UC” and similar limitations of independent claims 17 and 38 in combination with the other claimed features as a whole.
Therefore independent claims 1, 17 and 38 are allowed.
Dependent claims 4-16, 18-21 and 23-37 are also allowed based on their dependencies on independent claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493